CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A (the "Registration Statement") of our reports dated February 11, 2011, relating to the financial statements and financial highlights which appear in the December 31, 2010 Annual Report to Shareholders of T. Rowe Price Limited-Term Bond Portfolio and T. Rowe Price Prime Reserve Portfolio (two of the portfolios comprising T. Rowe Price Fixed Income Series, Inc.), which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights", "Independent Registered Public Accounting Firm" and "Fund Service Providers" in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers
